UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7278



CHARLES SERGIO HAGLER, JR.,

                                            Plaintiff - Appellant,

          versus

GERALDINE MIRO, Warden; G. BEST, Lieutenant;
BETSY E. ALBRITTON, Captain; A. VAUGHN, Cor-
rectional Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-95-1471-2-22AJ)

Submitted:   February 7, 1996          Decided:     February 22, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Charles Sergio Hagler, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief without prejudice on his 42 U.S.C. § 1983 (1988) complaint.

We dismiss the appeal based upon our decision in Domino Sugar Corp.
v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993). Dismissals without prejudice are not appealable if the

Appellant could save the action by amending the complaint. Because

Hagler could amend to allege a significant mental or physical in-

jury, the dismissal without prejudice is not appealable. See id. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2